Title: Abigail Adams to John Adams, 21 September 1776
From: Adams, Abigail
To: Adams, John


     
      My dear Sir
      
       Sepbr. 21 1774 i.e. 1776
      
     
     I wrote you last Night till my Eyes were almost out by the post, but Mr. Eliot has taken pains to send me word that he would carry a Letter for me, and I cannot omit writing a few lines tho tis only to say that I am well, and to inquire how you do? I have a thousand fears for your Health. How is poor Mr. Barrel, is he gone, or does he yet live?
     This Month twelve month was attended with so many melancholy Scenes, that my Heart Bleeds afresh at the recollection. The Image of my Dear Mother seems ever before me, and fresh to my memory. I felt more than common depression of spirits the other day when I enterd the House, nor could I enjoy myself whilst I stay’d, a Train of melancholly Ideas forced themselves upon me and made me very unhappy.
     
     My Father enjoys better Health than he has for many year, he possesses a vigirous old age. He call’d here the other day comeing of a journey to dine with me having ride forty miles before dinner. I askd him if he was not fatigued. No says he with his useuel sprightlyness thats a triffell for one so young as I am.
     Tis a much healther Season than Last year. Our Neighbour Feild is just gone in a consumption, he has been upon the decline ever since the Spring.
     Our Worthy Brother and Sister Cranch are well in Health but a good deal embaressed what course to take. Ever since the Removal of the army and the opening of Boston he has not had half Buisness enough to employ him. I am very loth he should remove, but I know not what he will do. He wants much to purchase a little farm in the Country, but he would I think do better in Town. He had considerable Buisness there, when he had the small Pox.
     I had something to say to you about the state of Harvard Colledge, but I omit it at present.—The Portsmouth Ship has been waiting for Guns these six weeks. Had an unkle of ours and several other merchants I could mention had the care of her I dare say she would have long ago had Guns. Private adventurours can get Guns even for large Briggs.—The Boston formerly the Zechary Baily which was taken as a prize and bought by private persons has been fitted out, her Guns made and purchased long since the other ought to have saild.
     So it is we dream away opportunities by misplaceing Buisness. Adieu, Yours.
    